Citation Nr: 1040658	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  07-36 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder.

2.  Entitlement to service connection for right leg swelling and 
a circulatory disorder, to include as secondary to a lumbar spine 
disorder.



REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1951 to August 
1955.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.  The 
Veteran appealed that decision to BVA, and the case was referred 
to the Board for appellate review.

A hearing was held on September 21, 2010, by means of video 
conferencing equipment with the appellant in Cleveland, Ohio, 
before the undersigned Acting Veterans Law Judge (VLJ), sitting 
in Washington, DC, who was designated by the Chairman to conduct 
the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of the 
hearing testimony is in the claims file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.





REMAND

Reasons for Remand:  To obtain additional treatment records and 
to obtain a medical opinion.

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires the VA to assist a claimant in obtaining that evidence. 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).

In this case, it appears that there may be additional treatment 
records that are not associated with the claims file.  In this 
regard, the Board notes that the Veteran's January 2006 
application for benefits indicates that he has received treatment 
at the Canton VA Community-Based Outpatient Clinic (CBOC) since 
the 1980s.  However, there are no VA treatment records in the 
claims file.  Records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file. See Dunn v. West, 11 Vet. App. 462 (1998); 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA has a duty to seek 
such records. 38 C.F.R. § 3.159(c) (2009).

Similarly, the Veteran has identified several private physicians 
that have provided him treatment.  In this regard, he testified 
at his September 2010 hearing that he had received treatment from 
Dr. M.M. (initials used to protect the Veteran's privacy) in the 
1980s.  However, the claims file only contains records dated in 
2006 from that physician.  The Veteran also indicated that he is 
currently seeing Dr. H.R. for primary care treatment.  There is a 
letter from Dr. H.R. in the claims file, but there are no actual 
treatment records.  Moreover, the Veteran indicated that he had 
received treatment from Dr. H. prior to relocating in 1961.  The 
claims file does not contain any treatment records from that 
physician.  Although the Veteran indicated that the Dr. H. was 
deceased, it is unclear as to whether such treatment records may 
still be available.  Therefore, the RO should attempt to obtain 
and associate with the claims file any and all treatment records 
pertaining to the Veteran's claimed disorders.

In addition, a January 2008 informal conference report shows that 
a Decision Review Officer had indicated that a VA examination was 
warranted.  However, no VA examination was ever scheduled.  


Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)


1.  The RO should request that the Veteran 
provide the names and addresses of any and 
all health care providers who have 
provided treatment for his claimed 
disorders.  After acquiring this 
information and obtaining any necessary 
authorization, the RO should obtain and 
associate these records with the claims 
file. 

A specific request should be made for 
treatment records from Dr. M.M., Dr. H.R., 
and Dr. H., as identified by the Veteran 
at his September 2010 hearing.

The RO should also request the Veteran's 
complete VA treatment records dated from 
January 1980 to the present.  

2.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any lumbar spine disorder, 
right leg swelling, and circulatory 
disorder that may be present.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated 
with the claims file, including the 
Veteran's service treatment records, post-
service medical records, and statements.  

It should be noted that the Veteran 
contends that he sustained a back injury 
in service at that the same time he 
developed a hernia.  He also claims that a 
right leg disorder developed within months 
of the back injury and is related thereto.

The examiner should identify all current 
diagnoses of a lumbar spine disorder.  For 
each diagnosis identified, the examiner 
should comment as to whether it is at 
least as likely as not that that the 
disorder is causally or etiologically 
related to his military service.

The examiner should also indicate whether 
it is at least as likely as not that the 
Veteran has current right leg swelling 
and/or a circulatory disorder that is at 
least as likely as not either caused by or 
permanently aggravated by a lumbar spine 
disorder or is otherwise causally or 
etiologically related to his military 
service.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

3.  After completing the above actions, 
the RO should conduct any other 
development as may be indicated as a 
consequence of the actions taken in the 
preceding paragraphs. 

4.  When the development has been 
completed, the case should be reviewed by 
the RO on the basis of additional 
evidence.  If the benefits sought are not 
granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.


The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the Veteran until he is notified. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



